DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, claim 1 recites the relative word type which added to otherwise definite expression (duplexer unit) extends the scope of the expression so as to render it indefinite because it was unclear what type was intended to convey. Similarly, other claims also recite the terminology “type” (i.e., claims 4-5 and 15-18).  Therefore claims 4-5 and 15-18 were also rejected.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to show  a method for configuring downlink and uplink signal paths, the method comprising: after at least one duplexer unit is coupled to a primary uplink signal path and a primary downlink signal path, receiving duplexer identifier data from each at least one duplexer unit, where each duplexer identifier data comprises at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gutman teaches a duplexer system with uplink and downlink channels for compensating the non-linear signals thereby enhancing the flexibility and adaptability.
Lee teaches a system for supporting reduced channel bandwidth in wireless communications using devices
Zhou teaches an apparatus and apparatuses, and computer media for receiving a reactivation downlink control information (DCI) associated with a new periodic 
Fackler teaches a method and apparatuses are provided that configure downlink and uplink paths after the duplexer coupled to the uplink and downlink paths

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027.  The examiner can normally be reached on 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/THANH C LE/           Primary Examiner, Art Unit 2646